IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IN RE: ESTATE OF FRANKIE             NOT FINAL UNTIL TIME EXPIRES TO
MAE MCCLAIN,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-63

_____________________________/

Opinion filed November 10, 2016.

An appeal from the Circuit Court for Leon County.
Stewart E. Parsons, Judge.

Nathaniel C. McClain, pro se, Appellant.




PER CURIAM.

      AFFIRMED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.